Citation Nr: 1735094	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & J.C.

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In October 2014, November 2014 and September 2016, the Board remanded the appeal for additional development.  

In a March 2017 rating decision, the Appeals Management Center granted service connection for carpal tunnel syndrome of the bilateral hands.  As this is considered a full grant of the benefits sought on appeal, the issue of entitlement to service connection for a bilateral hand disability (claimed as paralyzed hands) is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents reveals documents that are either duplicative or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran had in-country service in the Republic of Vietnam, or was otherwise exposed to herbicides during his period of active service.

2.  The Veteran's currently diagnosed diabetes mellitus cannot be presumed to be due to exposure to herbicides in service and did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in November 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens, supra.  
The Board also finds that that the RO has substantially complied with the October 2014, November 2014 and September 2016 Board remand directives which included, in relevant part, obtaining outstanding VA treatment records and attempting to verify the Veteran's reports of in-service herbicide exposure.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his diabetes mellitus is related to in-service herbicide exposure while aboard the USS Ticonderoga.  Specifically, the Veteran has asserted that there was an incident aboard the USS Ticonderoga in which pallets of food were delivered to the ship and contained spilled herbicides on them.  The Veteran has also asserted that the incident was recorded by the supply ship that delivered the food.  See February 2012 notice of disagreement; November 2013 Board hearing; see also May 2016 Veteran statement.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168   (2008); VAOPGCPREC 27-97.

Turning to the evidence of record, the Veteran has a current diagnosis of diabetes mellitus as evidenced by an April 2011 VA treatment record.  

In regards to whether the Veteran was exposed to herbicides during his service, a review of the Veteran's DD-214 reveals that the Veteran was a member of the United States Navy and his military occupational specialty was "ABH".  The Veteran is in receipt of the Vietnam Service Medal and Vietnam Campaign Medal.  The Veteran's personnel records show that the Veteran served aboard the USS Ticonderoga in the official waters of the Republic of Vietnam in April 1971, May 1971, June 1972, and July 1972.  

In September 2011, the RO issued a formal finding on lack of information required to corroborate service in the Republic of Vietnam.  

A December 2014 response from the National Archives and Records Administration (NARA) noted that deck logs document ship movements and operations.  It was noted that they examined the logs for the period indicated but located no mention of the situation described.  It was noted that the annual ship command history might be another source of requested information.

Deck Logs dated in 1972 for the USS Ticonderoga that were received in March 2015 are absent of the reported incident.  

A September 2015 response from the JSRRC noted review of the 1971 command history and the April 1st to 31st, 1971 deck logs for the USS Ticonderoga (CVS-14).  It was noted that there was no mention of pallets of food contaminated with tactical herbicides, including Agent Orange being delivered to the USS Ticonderoga.  It was also noted that to date, they have been unable to locate documentation, which verifies that major U.S. Navy ships transported, stored or used tactical herbicides, including Agent Orange.  

In September 2015, the RO issued a formal finding on lack of information required to corroborate the Veteran's allegation of exposure to herbicides.  

A February 2017 response from the NARA noted the request for the deck logs of the USS Ticonderoga (CV-14) and associated supply ships for April through May 1971 and June through July 1972.  It was noted that a deck log is a brief record of the daily administrative activities of a ship.  It includes journal-style entries of the ship's administrative activities; location and course of travel; disciplinary procedures; and any unusual events.  The logs sometime include information related to operational activities, although the level of content and detail may vary widely.  It was noted that deck logs are not detailed journals describing a ship's mission and all events transpiring in and around the ship, although they do sometimes provide information about a ship's operations.  It was noted that the deck logs requested do not document the incident relating to the Veteran's claim.  It was noted that records relating to food supplies, such as cargo manifests, were not considered permanent records by the United States Navy and are not in the custody of the National Archives.  

Based on the above, the Board finds that the most competent and credible evidence or record is against a finding that the Veteran was exposed to herbicides during service.  

First, the Veteran does not allege and the evidence of record does not indicate that the Veteran set foot in Vietnam or that the USS Ticonderoga entered the inland waterways of Vietnam.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  

In regards to the incident reported by the Veteran, the Board notes that the Veteran is competent to report on personal observations but he is not competent to opine on the technical matter of identifying herbicide compounds.  When compared to the official records as discussed above, such records tend to refute the Veteran's assertions.  The Board finds the contemporaneous official military records of the USS Ticonderoga and the ships that supplied the USS Ticonderoga to have more probative weight in determining whether the Veteran's service involved exposure to herbicides when compared to the recent recollections by the Veteran.

The Board is aware of the concept outlined by the United States Court of Appeals for Veterans Claims (Court) that "[w]hen assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence."  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The Board also notes that in Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court noted in a footnote that "as a general matter, the absence of evidence is not substantive negative evidence. While the majority agrees that this is not an absolute rule, there must be 'a proper foundation ... to demonstrate that such silence has a tendency to prove or disprove a relevant fact'."  The Court also referenced Federal Rule of Evidence 803(7) and cited Buczynski for the proposition that "'the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded.'" 

In this case, the Board finds that a proper foundation exists, as the Board finds that the Veteran's exposure to herbicides, as reported by the Veteran, is a fact that would have ordinarily been recorded in official military records.  It is reasonable to conclude that an incident aboard the U.S.S Ticonderoga in which pallets of food were delivered to the ship and contained spilled herbicides on them would have ordinarily been recorded in official military records as this would have been an unusual event involving contaminated food and given the JSRRC's report that to date, they have been unable to locate documentation, which verifies that major U.S. Navy ships transported, stored or used tactical herbicides, including Agent Orange.  
The silence in the military records has a tendency to prove the relevant fact that such a reported incident did not occur.  As such, based on the preceding discussion, the absence of evidence of the reported incident in the official military records of the ships involved may serve as substantive negative evidence against such a reported incident.  Moreover, the Veteran's statements standing alone are insufficient to substantiate herbicide exposure as to take such statements standing alone would essentially be no different than applying the presumption of herbicide exposure thereby rendering the regulation pertaining to herbicide presumption irrelevant.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (providing that the Board is not required to accept "lay evidence that [an] event occurred"; rather, "as in all cases, a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.").  

As the most probative evidence of record is against a finding that the Veteran had in-country service in the Republic of Vietnam or was otherwise exposed to herbicides during the course of his military service, the presumption of herbicide exposure and presumptive service connection based on exposure to herbicides is not warranted.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

First, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of diabetes.  The Veteran also does not assert that he had symptoms in-service or was diagnosed in-service. 

Additionally, the only evidence of record relating the Veteran's diabetes mellitus in any way to his military service are the Veteran's own lay statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of diabetes mellitus, falls outside the realm of common knowledge of a lay person because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his diabetes mellitus requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board cannot assign any probative weight to the Veteran's assertions that his diabetes is in any way related to his military service. 

Finally, the Board has properly afforded consideration based on presumptive service connection and continuity of symptomatology for the Veteran's diabetes mellitus, as diabetes mellitus is included in the enumerated conditions under 38 C.F.R. § 3.309 (a).  Walker, supra.  However, the Veteran does not contend, and the evidence of record does not show, that the Veteran has had continuous symptoms since service that are related to his diabetes, or that his diabetes manifested to a compensable degree within one year after his discharge from service.  As stated above, the Veteran was not diagnosed with diabetes mellitus until many years after service.  38 C.F.R. §§ 3.304, 3.307(a) and 3.309(a). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for diabetes.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
ORDER

Entitlement to service connection for diabetes mellitus, type 2, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


